Citation Nr: 1703187	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office.

In an April 2014 rating decision, the Veteran was granted a temporary 100 percent rating based on hospitalization for over 21 days effective September 4, 2013 to October 31, 2013.  

Additional evidence has been added to the claims file since the most recent Statement of the Case in July 2013; however, the Veteran's representative waived initial consideration by the RO in a November 2016 writing.

In January 2017, more than 90 days after the Veteran's appeal was originally certified (in July 2014) and transferred to the Board (in December 2014), a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative, was received at the VA Claims Intake Center in Forest Park, Georgia.  The 21-22 accompanied a substantive appeal on the issue of a higher rating for diabetes mellitus and a VA 21-0966 Intent to File form.  The January 2017 VA Form 21-22 was received well beyond the 90 days allowed by 38 C.F.R. § 20.1304(a) without a showing of good cause.  [The Veteran was advised in his December 2014 letter from the Board that he had 90 days from the date of that letter to change representation in his current appeal.].  Accordingly, in the absence of a showing of good cause for any change in representation (beyond the 90-day period) pursuant to 38 C.F.R. § 20.1304(b), the Board must consider The American Legion to be the Veteran's proper representative in conjunction with his current appeal.  

As noted above, the issue of a higher rating for diabetes mellitus is also in appellate status as a result of a VA Form 9 filed last week.  However, that issue will not be addressed herein because it has not been properly certified to the Board for consideration.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  Thus, the Board will proceed to address only the matter of the rating for PTSD at this time.


FINDINGS OF FACT

1.  Prior to September 4, 2013, the Veteran's PTSD has not been productive of more than occupational and social impact with reduced reliability and productivity due to such symptoms as flattened affect; impairment of long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining social relationships; difficulty in adapting to stressful circumstances; nightmares; intrusive thoughts; chronic sleep impairment; avoidance of stimuli associated with the trauma; anxiety; irritability; exaggerated startle response, and hypervigilance.

2. As of November 1, 2013, the Veteran's PTSD has not been productive of more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

CONCLUSIONS OF LAW

1.  Prior to September 4, 2013, the criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2016).

2.  As of November 1, 2013, the criteria for a disability rating in excess of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise and, to the extent he may have, as discussed in further detail below, the Board finds no error on VA's part.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In the past, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  See DSM-IV.

The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)

VA had previously adopted the DSM-IV for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case.

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Veteran's rating is now rated at 50 percent for the period on appeal.  A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence consists of VA treatment records, three VA examination reports, and lay statements.

The Veteran was service-connected for PTSD in an August 2004 rating decision at 30 percent disabling.  The rating was increased to 50 percent in a February 2006 rating decision.  He filed for an increased rating in October 2010.  Other than for a temporary period of 100 percent from September 4, 2013 to October 31, 2013, the RO has not increased the Veteran's rating above 50 percent.

During the period on appeal, the Veteran first underwent a VA examination in February 2011.  It was noted that he had not been hospitalized for a mental condition up to that point during the period on appeal.  He was taking medication and undergoing therapy.  It was noted that the Veteran lives with his wife of 33 years.  He reported that they are doing "ok," but he sleeps in a different bed "because of his violence during nightmares."  Their two sons also live with them.  He also indicated that he is "close" to his two adult daughters.  He indicated that he has "acquaintances" but all his "friends are dead."  He does things with his PTSD group, such as cookouts.  He enjoys exercising and is active in his church.

He has a history of alcohol abuse.  "He stopped drinking completely around August 2010 and was abstinent until the holidays when he began to drink a little.  Now he reports drinking a pint of whiskey every 2 days."

Upon examination the examiner noted that the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear and coherent.  He was cooperative, friendly, and attentive.  His affect was normal.  His mood was anxious.  His attention was intact.  He was oriented to person, time, and place.  His thought process was unremarkable.  His thought content was unremarkable.  The Veteran did say that he used to have paranoid thoughts when he worked at Wal-Mart, which was several years prior to the examination.  The Veteran does not suffer from delusions and he understands the outcome of his behavior.  He was noted to have average intelligence.  

With Mirtazapine the Veteran falls asleep easily but wakes after 2-3 hours.  He indicated that he wakes with combat related nightmares almost every night.  He does not feel rested when he wakes in the morning.  He said he feels like he has "been fighting all night."  He does not suffer from hallucinations.  He does not have inappropriate behavior.  He interprets proverbs appropriately.  He does not have obsessive/ritualistic behavior.  He reported having a history of panic attacks, but none since November 2010.  He denied the presence of suicidal or homicidal thoughts.  His extent of impulse control was noted to be fair.  The Veteran said he continues to have problems with anger management but said he was working on his temper.  The examiner also noted that the Veteran is able to maintain his personal hygiene.  He has no problem with activities of daily living.  The Veteran's remote memory was noted to be normal.  His recent memory was noted to be mildly impaired.  He remembered 2 of 3 words after an interval and the third with a clue.

The examiner reported that the Veteran's symptoms have been present since the last examination: "Re-experiencing symptoms are reported to be more frequent than at the time of the last exam.  Avoidant and hyperarousal symptoms are persistent.  Sleep onset has improved with Mirtazapine as had anger management though he continues to struggle with that.  Symptoms are moderate in intensity."

The Veteran was noted to have worked as a janitor and had one grocery account for 20 years.  He then worked at Wal-Mart for five months and last worked in 2009.  He said he continues to "do a job here and there."  He reported having a physical altercation with the grocery owner when he lost that account and with co-workers at Wal-Mart.  The Veteran said he was looking for employment appropriate for senior citizens.  

The examiner reported that the Veteran is "considered moderately impaired in his psychological functioning."

The next VA examination the Veteran underwent was in August 2012.  The Veteran reported no use of alcohol in the last several months.  The examiner noted that alcohol use "does not appear to be contributing to current symptom presentation."  A similar history was noted as at the prior examination.  The Veteran additionally indicated that he sometimes has "rough nights" and is "sometimes short" with his wife that has resulted in strain in their relationship.  He said he spends most of his time alone in his room and said he cannot be "around people too much."  He continues to attend PTSD group therapy.  He reported decreased attendance at church.  He said that "crowds kind of get" to him.

The Veteran was also noted to have been continually seen by VA nurse practitioners for symptom monitoring and medication management.  He said that his medications were less effective than they were in the past.  He said he feels more agitated and is struggling more with insomnia and bad dreams.  The examiner noted that the most recent GAF score that was assigned in the VA treatment records was 58.

The Veteran said that he is bothered by "pretty frequent panic attacks" in the past year.  He said he would be in a store and feel the walls coming in on him.  At times he will hyperventilate and need a paper bag.

The Veteran said he avoids the news or war-related movies because they stress him out.  He denied any current hobbies or interests.  He does not exercise like he used to exercise.  The following symptoms were noted: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

At the examination, the Veteran was cleanly and casually dressed and well-groomed in appearance.  The Veteran was alert, pleasant, and cooperative with the interview.  His mood was moderately anxious.  His behavior was agitated, and he incessantly rubbed his socked foot.  His hands were shaky.  His affect was full in range and mood congruent.  His speech was unremarkable.  His speed of thinking and responding was within normal limits.  Thought processes were logical and goal directed.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  Insight and judgment were fair to good.  Efforts of cognitive screening appeared questionable.  He was fully oriented to person, place and time.  Performance on mental calculations was poor and the task was discontinued.  Verbal abstract reasoning was moderately concrete and the Veteran failed to provide similarities between objects.  The Veteran said his nerves are so bad that his concentration is "shot."  He said he has to be reminded of appointments and dates.  He said he often misplaces items.  The Veteran's wife manages his medications and finances.
The Veteran reported that his mood is not good.  He reported being down and blue all of the time and "it is getting worse."  He reported occasional episodes of tearfulness.  He described having frequent feelings of guilt.  He endorsed having suicidal thoughts "on a regular basis."  He also said he thinks "about hurting other people too."  He indicated that he has thought about overdosing on medications.  He denied stockpiling medications.  He also denied recent suicide attempts.  He said that "concern for his family has kept him from acting on suicidal thoughts."  He is irritable and angry most days.  He said he is easily annoyed and quick to anger when around people.  He said he had thoughts of shooting his former grocery employer when he was being fired and shooting his co-workers at Wal-Mart during physical altercations.  He said homicidal thoughts have decreased since he does not get around people too much now.  He reported that he has a firearm at home for protection.  The examiner reported that treatment records have noted that the Veteran has denied suicidal or homicidal ideation.  

The report indicates that the Veteran's appetite is reduced and he has lost approximately 10 pounds in the last 2-3 months.  The Veteran said he has trouble falling asleep and staying asleep.  He wakes every 1-2 hours due to bad dreams.  Sometimes he wakes up and feels compelled to get up and patrol the perimeter.  This occurs "almost nightly" according to the Veteran.  He said he thinks about Vietnam "just about" all of the time.  He finds it hard to redirect his thoughts and they interfere in his performance of some tasks.  Some nights he experiences intense flashback episodes of being in the hospital and unable to walk during attacks.  He described feeling disoriented and confused.

The Veteran endorsed moderate generalized anxiety, which the examiner reported as evident.  The Veteran said he finds it very difficult to relax, with excessive anxiety about life.  He shops during off-peak hours to avoid crowds.  He limits his time outside of the house to minimize his panic attacks.  He denied obsessive compulsive disorder type behavior but was observed by the examiner as "incessantly" rubbing the bottom of his foot across the top of his shoe.  When asked, the Veteran said his foot itches because of neuropathy.  He denied hallucinations and delusions.  He said he only trusts himself.

Following the examination, the examiner noted that the Veteran suffers from "moderate symptoms."  The symptoms are not "so severe as to render the Veteran unable to secure or maintain any type of physical or sedentary employment."  The examiner reported the following as the best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses: "Occupational and social impairment with reduced reliability and productivity."

The third and final examination report is dated November 13, 2013.  This examination report, unlike the first two, is located in the Veteran's Virtual VA claims system and not in VBMS.  The Veteran reported that his marriage remains strained due to his PTSD symptoms.  When his children visit he does not interact with them much.  He reported not having any social relationships.  He spends most of his time on the couch.

The report notes the in-patient substance abuse treatment the Veteran received from September 4, 2013 to October 22, 2013.  The Veteran reported that he started drinking again to help him sleep.  The following symptoms were reported: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.

Upon examination, the examiner reported that the Veteran was casually dressed with good grooming and hygiene.  He sat "very still" in the chair.  He was described as cooperative and attentive.  The Veteran was alert and oriented.  His speech was clear and coherent.  The Veteran's mood was depressed.  His affect was blunt.  The Veteran notes that sleep is interrupted by nightmares and hypervigilance.  He averages 3-4 hours of sleep per night and described daytime fatigue.  The Veteran's appetite fluctuates.  His energy is low.  The Veteran's thought process was within normal limits.  His thought content was suspicious and he said it is hard to trust people.  He denied hallucinations.  The examiner reported that the Veteran has suicidal ideation that is intermittent and passive.  He denied any current plan or intent.  He denied homicidal ideation.  His judgment and insight were noted to be average.  The Veteran's attention was intact.  When his memory was tested he was able to get 3 of 3 words but it took 2 trials.  For short time delay he was able to get 1 of 3 words and recalled 1 to 2 words with cueing.  For long time delay he was able to get 0 of 3 words and recalled 1 of 3 words with forced choice.

The examiner described the symptoms as "moderately severe."  The examiner assessed the Veteran has having a GAF score of 50.  The examiner reported that the following best summarizes the Veteran's level of occupational and social impairment with regards to the Veteran's mental health condition: "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

The claims file includes other pieces of medical evidence.  At the time the Veteran submitted his claim in October 2010 for an increased rating he included a letter from one of his treating social workers at VA.  The social worker wrote: "At this time [the Veteran] continues to endorse symptoms consistent with his PTSD diagnosis including insomnia, intrusive thoughts, social avoidance, and problems with impulse control.  His functional adjustment tends to decompensate when under stress and he has demonstrated some difficulty in coping with previous instances of work-related conflict.  During instances of such conflict, these circumstances have contributed to an exacerbation of his PTSD symptoms and have required treatment intervention."

The Veteran's Virtual VA claims file includes his treatment records.  As documented by the examiners, these records show that the Veteran at times attended group therapy and was seen for symptom and medication maintenance.  At the beginning of the claims period, the Veteran's GAF score was noted to be 64 in January 2010.  This score decreased to 60 by May 2010.  By August 2010 it was down to 58 where it remained for numerous subsequent visits.  When he entered in-patient treatment for alcohol abuse use in 2013 it lowered to 40.  When he left treatment the score raised to 50.  However, these records do not offer as detailed an analysis of the Veteran's symptoms as the examination reports.  Nor do these records provide details of the Veteran's symptoms being worse than the symptoms reported in the examination reports.

In March 2011, the Veteran submitted several statements from members of his church that documented a time when the Veteran demonstrated symptoms of a panic attack while giving a public talk on his experiences during a church service.  Some of the letters also comment on the Veteran's depressed mood and other similar symptoms of his mental health problems.  The Veteran also provided statements regarding the severity of his symptoms.

Certainly, as a lay person, the Veteran, is competent to attest to symptoms that he experiences, such as depression and irritability.  Likewise, the other individuals who provided lay statements, are competent to describe what they observed.  These statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran and other lay witnesses are not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's symptoms have come from treatment assessments and examination reports that have been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Veteran's VA treatment records, VA examinations, and lay statements demonstrate that his disability picture most closely approximates a 50 percent disability rating prior to September 4, 2013 and 70 percent since November 1, 2013 for his service-connected PTSD.

Rating in Excess of 50 Percent Prior to September 4, 2013

At the earliest VA examination in 2011, the examiner reported that the Veteran is "considered moderately impaired in his psychological functioning."  Upon examination his mood was anxious, but other aspects were noted to be within normal limits.  He noted nightly sleep problems and nightmares.  However, he noted no panic attacks for several months and denied suicidal or homicidal ideation.  His recent memory was noted to be mildly impaired.

At the next examination in 2012, the examiner again noted that the Veteran suffers from "moderate symptoms."  The best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses was noted to be "occupational and social impairment with reduced reliability and productivity."  The Veteran was noted to have continued anger problems and sleep difficulties and noted to avoid people and crowds.  The Veteran did report increased panic attacks.  He was noted to suffer from depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Upon testing, most aspects were shown to be normal, moderate or fair.  He was noted to perform poorly with mental calculations.  The Veteran reported being "down" all of the time.  He claimed to have suicidal thoughts, and he claimed that in the past, when he had physical altercations with co-workers, he thought about shooting them.  However, the examiner did not conclude that the Veteran had suicidal or homicidal ideation at that time.  The examiner endorsed moderate generalized anxiety.  As noted above, the treatment records show GAF scores ranging from 64 to 58 during this time period.  Also, the treatment records document the Veteran denying suicidal or homicidal ideation during this period.

The preponderance of the evidence is against a finding of PTSD symptomatology that warrants a rating in excess of 50 percent prior to September 4, 2013.  A higher disability rating is not warranted, however, because the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The Veteran's PTSD is not consistent with symptoms such as those listed in the criteria for a 70 percent, or higher, disability rating.  While saying at the 2012 examination that he has had suicidal and homicidal thoughts, he denied ideation of either at the 2011 examination and during his treatment visits.  The 2012 examiner also pointed out that the Veteran had not taken any steps to show plans of such actions.  Significantly, the examiner overall described the symptoms as moderate and productive of reduced reliability and productivity with respect to occupational and social impairment.

The Veteran has never reported obsessional rituals.  His speech has always been described as normal and logical.  While he has admitted to anger and irritability, there are no reports of impaired impulse control.  His orientation has always been described as normal.  His hygiene and appearance have always been appropriate.  While he does isolate, he does have relationships with his family members.  He has also been appropriate with others in group therapy sessions and attending trips with the group.

Additionally, the Board notes, while the Veteran reported daily depression which may be considered to be near-continuous, the Veteran does not allege, nor does the competent evidence of record reflect, that his depression is so severe as to affect his ability to function independently, appropriately, and effectively.  Thus, his symptoms are not as severe as contemplated by the 70 percent rating criteria.  Additionally, the competent medical evidence of record primarily describes the Veteran's symptoms at their most severe as moderate during this period.  Thus, the Board finds that the evidence fails to establish the criteria for a higher disability rating are met prior to September 4, 2013.

For the foregoing reasons, the Board finds that the evidence establishes that a disability rating in excess of 50 percent prior to September 4, 2013 is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Rating from November 1, 2013

The Veteran has had periods of relapse of alcohol abuse.  After one such period he was admitted to in-patient therapy in September to October of 2013.  Following his release from in-patient treatment, his PTSD symptoms have worsened and the Veteran is entitled to a 70 percent rating.  

The 2013 examination following the in-treatment period noted that the Veteran's PTSD symptoms were of significant severity to cause occupational and social functioning with deficiencies in most areas such as work and social relations, judgment, thinking, and/or mood.  Also, his GAF score remained lower than it had consistently been in 2011 and 2012.  The 2013 examiner described the symptoms as "moderately severe," worse than they had previously been described.  

While he had previously noted some participation in church, he now claimed more isolation, even from members of his family.  He reported not having any social relationships.  He spends most of his time alone on the couch.  As opposed to earlier examinations, the Veteran now reported that his appetite fluctuates.  His thought content was noted to be suspicious.  The examiner reported that the Veteran has suicidal ideation that is intermittent and passive.  He denied any current plan or intent.  His memory was noted to be impaired.  

The report notes that he suffers from intrusive thoughts; exaggerated startle response; hypervigilance; isolation; anger control issues; irritability; depression; anxiety; and inability to sustain social and work relationships.  The Veteran's inability to sustain social and work relationships is a criterion for a 70 percent disability rating.  In addition, the Veteran noted that he felt no interest in socializing or doing things with anyone.  Given his limited social interaction, his anger, and thoughts of wanting to hurt himself, the Board gives the benefit of the doubt to the Veteran.  Thus, a 70 percent rating is warranted as of November 1, 2013.

However, the Board finds that the evidence fails to demonstrate that the Veteran's PTSD was productive of total occupational and social impairment warranting a 100 percent schedular evaluation at any time during the appeal.  The evidence shows that he was able to maintain a relationship with his wife.  Furthermore, his PTSD was not so severe as to manifest in symptoms such as impairment in thought processes or communication, grossly inappropriate behaviors, persistent homicidal or suicidal ideations with plan and/or intent, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for such things as his own name, names of close relatives, or his occupation, or other symptoms of similar severity or effect indicative of total occupational and social impairment.  Consequently, the Board finds that a 100 percent disability rating is not warranted.


Other Considerations

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent in-patient care or caused marked industrial impairment beyond that addressed in the schedular rating.  As a result, the Board concludes that a remand for referral of the rating issue for consideration of extra-schedular evaluation is not warranted.

TDIU

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not worked since 2010.  However, he has not asserted that his unemployment is due solely to PTSD and there is no evidence of unemployability due solely to the Veteran's service-connected PTSD.  

The Veteran has filed a claim for TDIU based on PTSD and diabetes mellitus, which he is also service-connected.  That issue was denied by the RO in a January 2014 rating decision.  The Veteran did not appeal that decision.  Further, while the examiners have noted that the Veteran's PTSD would impact his ability to find certain work, none of the reports indicated that he was unemployable.  There are no medical records or any other evidence that indicate the Veteran is unemployed due solely to his PTSD.  Therefore, TDIU is not raised by the current record and further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent prior to September 4, 2013 for service-connected PTSD is denied.

Entitlement to a rating of 70 percent, but no higher, since November 1, 2013 for service-connected PTSD is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


